Citation Nr: 1747722	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  13-34 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for right plantar fasciitis.  

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for diabetes mellitus.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include dysthymic disorder, posttraumatic stress disorder (PTSD), panic disorder, and major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from August 1994 to December 1994, and from July 2005 to October 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a January 2013 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board acknowledges that an August 2009 rating decision denied entitlement to service connection for PTSD, and the Veteran did not appeal that decision.  That denial focused narrowly on the PTSD diagnosis, denied the claim based solely on rejection of the Veteran's claimed in-service stressors, and did not consider any other psychiatric diagnosis.  In correspondence received in April 2011, the Veteran requested that his claim for service connection for PTSD be reopened.  The April 2013 rating decision acknowledged the prior August 2009 denial, and appears to have reopened the claim, but continued denial of service connection for PTSD on de novo consideration.  However, the law and regulations applicable to the matter of new and material evidence to reopen the claim was not referenced in the October 2013 statement of the case.  Nevertheless, as relevant service treatment records, including not previously of record at the time of the August 2009 rating decision, were received in October 2014, it is appropriate to adjudicate the claim for service connection for PTSD de novo, pursuant to 38 C.F.R. § 3.156(c).  Further, although the January 2013 rating decision treated the matter of entitlement to service connection for PTSD, and the claim of entitlement to service connection for dysthymic disorder, as two separate issues, with the claim for dysthymic disorder being denied on the merits in January 2013 and service connection for PTSD denied in the April 2013 rating decision, the current appeal for an acquired psychiatric disability may be construed as a broader claim encompassing all psychiatric diagnoses of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009

In May 2017, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to an increased rating for right plantar fasciitis, and entitlement to service connection for hypertension, diabetes mellitus and an acquired psychiatric disability are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an evaluation in excess of 10 percent for right plantar fasciitis, as well as entitlement to service connection for hypertension, diabetes mellitus, and an acquired psychiatric disorder.  However, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to all claims, the Veteran testified at his May 2017 Travel Board hearing that he received regular VA treatment, to include a "complete physical" that was scheduled at the VA Ann Arbor Healthcare System in Ann Arbor, Michigan, the next day.  The VLJ indicated that VA would obtain those additional records and associate them with the claims file.  A review of the claims file reveals that the most recent treatment records from the VA Ann Arbor Healthcare System are dated in March 2009, while the most recent treatment records from the John D. Dingell VA Medical Center in Detroit, Michigan, are dated in August 2012.  Therefore, all outstanding VA treatment records for the Veteran should be associated with the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file).

With respect to the claim of entitlement to an increased evaluation for right plantar fasciitis, the Veteran was last provided with a VA examination relevant to this disability in July 2007, over seven years ago.  At his May 2017 Travel Board hearing, the Veteran testified that his foot symptomatology had worsened since that time, to include right foot pain upon weight bearing.  Although the RO has indicated that 10 percent is the maximum evaluation allowed under the law for this disability under Diagnostic Code 5020, the Board emphasizes that the Veteran's symptomatology could receive a higher evaluation under a different diagnostic code, such as Diagnostic Code 5284, other foot injuries, which provides for a maximum schedular rating of 30 percent.  Because the Veteran is competent to observe a worsening of symptoms, the RO must schedule the Veteran for an updated examination to determine the current severity of his service-connected right plantar fasciitis.  See 38 C.F.R. § 3.159(c)(4)(i) (2016); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (indicating that a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  

With respect to the issue of entitlement to service connection for hypertension, the Veteran testified at his May 2017 Travel Board hearing that his blood pressure spiked while in service and continued to be elevated following his separation from service.  A review of the Veteran's service treatment records confirmed instances of elevated blood pressure in May 2006, July 2006, August 2006, and September 2006.  However, the Veteran was not formally diagnosed as having hypertension until November 2008, more than one year following his final separation from active duty service in October 2006.  To date, the Veteran has not been provided with a VA examination to determine the probable onset and etiology of his diagnosed hypertension.  Generally, a VA medical examination is required for a service connection claim only when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in-service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As such, the Veteran should be provided with a VA examination to determine the probable onset and etiology of his hypertension, and to address whether the elevated blood pressure readings in service constituted evidence that hypertension manifested in service or within one year following his separation from service in October 2006.  

With respect to the issue of entitlement to service connection for diabetes mellitus, the Veteran testified at his May 2017 Travel Board hearing that he was placed on a weight profile and experienced fatigue and frequent urination in service, which he believed were symptoms of his diabetes.  In July 2007, less than a year after his separation from service in October 2006, it was noted that the Veteran had gained 40 pounds in the past year and had a blood glucose level of 126 mg/dL.  However, the Veteran was not formally diagnosed as having diabetes mellitus until more than one year following his separation from service in October 2006.  He was indicated to be at high risk for diabetes in April 2009, and formally diagnosed as having diabetes in May 2009.  To date, the Veteran has not been provided with a VA examination to determine the probable onset and etiology of his diagnosed diabetes.  See McLendon, 20 Vet. App. at 83.  As such, the Veteran should be provided with a VA examination to determine the probable onset and etiology of his diabetes, and to address whether the 40-pound weight gain and blood glucose level of 126 mg/dL noted in July 2007 were evidence that diabetes manifested within one year following his separation from service in October 2006.  

Finally, with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, the Veteran testified at his May 2017 Travel Board hearing that he experienced anxiety and exaggerated startle response ever since being in close proximity to explosions while serving in the Persian Gulf.  His VA treatment records reflect diagnoses of dysthymic disorder, PTSD, panic disorder, and major depressive disorder.  Although the Veteran was provided with VA PTSD examinations December 2012 and February 2013, the Board notes that these examinations focused entirely on whether the Veteran had a PTSD diagnosis and did not provide opinions with respect to the other diagnosed psychiatric disabilities.  As such, the Board finds that the Veteran should be provided with another VA psychiatric examination which adequately addresses all of his diagnosed psychiatric disorders.  See Barr v. Nicholson, 21 Vet App 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all VA treatment records for the Veteran from the VA Ann Arbor Healthcare System in Ann Arbor, Michigan, dated from March 2009 to the present, and from the John D. Dingell VA Medical Center in Detroit, Michigan, dated from August 2012 to the present.  All requests and responses, positive and negative, must be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected right plantar fasciitis.  The claims file and a copy of this remand must be provided to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail. Any indicated diagnostic tests and studies must be accomplished.  The examiner must provide accurate and fully descriptive assessments of all symptoms and must comment upon the frequency and severity of the Veteran's symptoms in accordance with VA rating criteria.  The examination report should also address any functional loss caused by pain, fatigability, incoordination, weakness, or other symptoms of the right foot disability, as discussed in DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The assessment should include a finding as to whether the overall severity of the disability of the right foot is moderate, moderately severe, or severe at the examination.  A complete rationale for any opinion advanced must be provided.

3.  Schedule the Veteran for a VA examination to determine the probable onset and etiology of his diagnosed hypertension.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  

With respect to the Veteran's diagnosed hypertension, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in active service (or manifested within the one-year period following his separation from active service in October 2006) or is otherwise causally or etiologically related to active service.

In making this determination the examiner must specifically consider and address the Veteran's statements regarding elevated blood pressure in service and following service, as well as the instances of elevated blood pressure noted in his service treatment records in May 2006, July 2006, August 2006, and September 2006 .

A complete rationale must be provided for any opinion offered.

4.  Schedule the Veteran for a VA examination to determine the probable onset and etiology of his diagnosed diabetes mellitus.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  

With respect to the Veteran's diagnosed diabetes mellitus, the examiner is asked to address whether it is at least as likely as not (a 50 percent probability or greater) that the disability had its onset in active service (or manifested within the one-year period following his separation from active service in October 2006) or is otherwise causally or etiologically related to active service.

In making this determination the examiner must specifically consider and address the Veteran's statements regarding being placed on a weight profile and experiencing fatigue and frequent urination in service, as well as the 40-pound weight gain and blood glucose level of 126 mg/dL noted in July 2007.

5.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the etiology of any acquired psychiatric disorder diagnosed during the pendency of the appeal, to include dysthymic disorder, PTSD, panic disorder, and major depressive disorder.  The claims file and a copy of this remand must be made available to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, and must review the results of any testing prior to completion of the report.

The examiner is asked to identify all psychiatric disorders found during the pendency of the appeal (to include dysthymic disorder, PTSD, panic disorder, and major depressive disorder), and to determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM as specified by 38 C.F.R. § 4.125 (2016).  

If the Veteran does not meet the diagnostic criteria for PTSD, then examiner must detail which criteria were and were not met, and why.

If the Veteran has PTSD and any of his asserted stressors have been verified, then the examiner should state whether the Veteran's verified stressor(s) are sufficient to have caused PTSD, and offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the verified stressor(s) caused the Veteran's PTSD. 

With respect to the psychiatric diagnoses other than PTSD (i.e., dysthymic disorder, panic disorder, major depressive disorder), state whether it is at least as likely as not (50 percent probability or more) that it had its onset in active service, was caused or related to active service, or (in the case of any diagnosed psychosis) whether it manifested within one year of the Veteran's separation from active service in October 2006.

In rendering the above requested opinions, the examiner should address the Veteran's lay statements regarding the onset of his symptoms and his assertions that he had anxiety and exaggerated startle response since service.  Consideration should be referenced as to the a Post Deployment Health Assessment dated September 12, 2006 (received on October 14, 2014) wherein the Veteran reported that he had often been bothered by feeling down, depressed or hopeless, that he had nightmares of a frightening experience, avoided situations that reminded him of such experience, but denied he had ever felt that he was in great danger of being killed during his deployment to Kuwait.
  
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner finds that diagnoses of dysthymic disorder, PTSD, panic disorder, or major depressive disorder are not appropriate, then he/she should explain whether the previous diagnoses of these disorders were misdiagnoses, or whether the disabilities have resolved since the previous diagnoses.  

6.  After completing the above, readjudicate the claims.  If any benefit sought on appeal remains denied, then provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

